Title: To Benjamin Franklin from Vergennes, 29 July 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Versailles le 29. Juillet 1783.
          
          Vous vous rapellez, Monsieur, que sur votre demande le Roi a ordonné
            la Main-levée de la saisie faite à la requête des Srs forsters, freres, de tous les
            deniers qui pouvoient être dus à la frégate américaine l’Alliance. Ces négociants se sont conformés aux intentions
            de Sa Mte. à cet égard; mais vous verrez, Monsieur, par les copies ci-jointes de la
            lettre qu’ils m’ont écrite, ainsi que de la requête
            qu’ils ont addressée au Roi, la demande qu’ils font de l’éxécution de l’arrêt du Conseil
            qui leur a accordé la restitution avec dommage et interêts de leur Navire les trois-amis, dont le Capitaine Landais americain s’etoit
            emparé, quoiqu’il fût muni de passeports qui devoient le mettre à l’abri de cette
              entreprise. Vous trouverez sûrement
            que les représentations des Srs forsters sont on ne peut pas plus fondées, et qu’il est
            de la plus éxacte équité que le Congrès veuille bien prendre les mesures les plus
            promptes pour leur procurer le payement qu’ils réclament, et dont la privation met leur
            fortune dans le plus grand danger.
          J’ai l’honneur d’être très sincerement, Monsieur, votre très humble et très obéissant
            Serviteur
          
            De Vergennes
            Mr. Franklin
          
         
          Notation: Count de Vergennes to Doct
            Franklin 29 July 1783 with Memorial of Forsters—
        